DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          MICHAEL GODFREY,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-4233

                            [December 9, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No. 14-009458
CF10A.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We grant the public defender’s motion to withdraw as counsel pursuant
to Anders v. California, 386 U.S. 738 (1967). We affirm appellant’s
conviction for failure to register as a sex offender and his sentence, except
for the trial court’s imposition of the $300 public defender fee. The trial
court failed to make factual findings warranting the imposition of the
additional $300. § 938.29, Fla. Stat. (2014); Maestas v. State, 76 So. 3d
991, 993 (Fla. 4th DCA 2011) (citing Houle v. State, 33 So. 3d 822, 823
(Fla. 4th DCA 2010)). We therefore remand to the trial court to reduce the
public defender fee to the statutorily required $100 or to provide appellant
proper notice and a hearing at which he can object to the greater amount
imposed.

   Affirmed in part, reversed and remanded in part.

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2